Citation Nr: 1201554	
Decision Date: 01/13/12    Archive Date: 01/20/12	

DOCKET NO.  06-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York



THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from September 1973 to December 1975.

This case was previously before the Board of Veterans' Appeals (Board) in August 2010 at which time it was remanded for further development.  The requested actions were accomplished and the case has been returned to the Board for appellate review.


FINDING OF FACT

It is more likely than not that the Veteran has a chronic acquired psychiatric disability, to include PTSD, which is related to his experiences during active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board is granting entitlement to service connection for a chronic acquired psychiatric disorder.  This constitutes a complete grant of the Veteran's claim.  Accordingly, no discussion with regard to VA's duties to notify and assist a Veteran in developing a claim for VA benefits is necessary at this time.  


Pertinent Legal Criteria

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).

In general, in order to establish service connection for a claimed disability, the following must be shown:  (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d, 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a) under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. DSM-IV)); a link, established by medical evidence, between the Veteran's current symptoms and any in service stressor; and credible supporting evidence that the claimed in service stressor occurred.  38 C.F.R. § 3.304 (f).

On July 13, 2010, VA amended its regulations for service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in service stressor.  The primary impact of the amendment of 38 C.F.R. § 3.304 (f) is the elimination of the requirement for corroborating evidence of a claimed in service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5) respectively, and by adding a new paragraph (f) (3) that reads as follows:  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimant's stressor is consistent with the places, types, and circumstances of events in service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran, such as from an actual potential improvised explosive device; vehicle-imbedded explosive devices; incoming artillery, rocket or mortar fires; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (3) (f) (2011).

Factual Background and Analysis

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail each and every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each and every piece of evidence).  Here, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claim.  

A review of the service treatment records reflects no complaints or findings indicative of the presence of psychiatric symptomatology.  In his report of medical history, made in conjunction with the separation examination in November 1975, the Veteran stated he was in "excellent condition."  He expressed no psychiatric complaints and clinical evaluation revealed normal psychiatric status.  

The service personnel records reflect the report of an enlisted efficiency report dated in January 1975.  At that time it was stated that the Veteran performed his duties as an escort in an excellent manner and required only a minimal amount of supervision.  

In an enlisted efficiency report dated in June 1975, it was stated the Veteran performed his duties in an excellent manner.

However, in an enlisted efficiency report dated in August 1975, it was remarked that the Veteran performed his duties "in an average manner."  It was noted that he needed "to remain at his present organization to fully develop his skills."  Elaboration was not provided.  

The Veteran's separation in December 1975 was under honorable conditions.  The reason for his separation was given in a communication dated that month was "failure to maintain acceptable standards for retention (EDP) RE-3 not eligible for immediate reenlistment unless waiver consideration is permissible and granted."  Elaboration was not provided.

The post service medical evidence dates from the early 2000's.  A VA staff psychiatrist indicated in November 2002 that the Veteran had been attending a treatment program since January 2002.  The Veteran started that he had gone on heavy drinking binges to mask his anger and at times had flashbacks and nightmares about being sexually and physically abused by his brother.  

It was noted that while in the military he was a military policeman.  He never witnessed any combat.  He had never had any inpatient psychiatric treatment and had only begun outpatient care at VA since January 2002.  He stated one time he tried to poison himself with carbon monoxide after the breakup of a second marriage.  He had been in rehabilitation at least three times with VA.  He stated it had primarily been for alcohol.  He stated that while in the military he used drugs.  He also had a history of long drinking binges.  Following examination he was given an Axis I diagnosis of PTSD and panic disorder.

Of record are October 2004 and March 2005 communications from a VA staff psychiatrist to the effect that he was the Veteran's treating psychiatrist and the Veteran had PTSD and panic disorder.  He stated that the Veteran reported frequent intrusive recollections of his experiences "in which he had to maintain guard duty while in the United States Army in a guard post where a soldier had committed suicide."  

Periodic reports of outpatient visits by the physician included one dated in February 2005 at which time the Veteran presented for medication, evaluation and follow-up.  It was stated that he was continuing to have "intrusive recollections of an episode where he was spending time in Korea in a guard tower after a man committed suicide.  He also reports history of significant depression."  Assessments at that time were PTSD and panic disorder.

Following the Board's remand the Veteran was accorded a PTSD examination by VA in August 2010.  The examining psychologist indicated that the claims file was reviewed along with the Veteran's electronic file and his discharge paperwork.  No psychiatric tests or questions were administered as part of the evaluation.  A social and industrial survey was incorporated into the evaluation.  The Veteran stated he was continuing to work with the VA psychiatrist whose comments are referred to above.  Reference was made to an August 2010 statement by the psychologist indicating that the Veteran had PTSD and a major depressive disorder.  The Veteran stated he was not engaged in any other mental health care at the present time.  It was indicated that the Veteran came from "a very dysfunctional family with physically abusive parents and one sexually abusive brother that certainly could be believed to be predispose or make [him] more vulnerable to developing of mental health problems later in life."

The Veteran denied any disciplinary infractions or other adjustment problems during service, although it was noted he was discharged under honorable conditions for not maintaining acceptable standards for retention.  The Veteran stated that while in service there were some disturbing experiences "that could be considered traumatic."  One involved a reported suicide of a fellow soldier.  The Veteran related that he had to work in the same tower and this was very disturbing for him.  He also referred to another incident when "their barracks mascot was killed after he injured a Korean civilian."  It was noted that "the Veteran often had to do long shifts in the tower and in the guard shack where they would respond to alarms, and they had to mount a gun and spotlight and wait for something to happen.  He states he also flew in Chinook helicopters, providing security for weapons transport.  In November 1975 when he returned from Korea, his overall performance dropped, and he attempted vehicular suicide by crashing a vehicle, and soon after that he was discharged under honorable conditions.  In summary, "the Veteran relates several experiences while in service that could be considered traumatic."  

The Veteran then referred to occupational and social difficulties in the years following service discharge.

Following evaluation, the psychologist stated the Veteran met the criteria for a diagnosis of PTSD.  He stated that in addition to reported traumatic experiences prior to service, the Veteran reported traumatic experiences during service which were the "sole content of the symptoms he presents with, which are sporadic, intrinsic ideation, and disturbing dreams relating to his traumatic experiences while in service."  The Veteran reported other symptoms associated with PTSD such as difficulty sleeping, problems with concentration, irritability, and exaggerated startle response and stated these symptoms all began while he was in service in Korea.  

Axis I diagnoses were PTSD; major depressive disorder; and alcohol dependence, sustained for remission.  There was no Axis II diagnosis.  The examiner stated that he was asked to opine as to whether the Veteran's claimed stress was related to his fear of hostile military terrorist activity.  He remarked that "it is the opinion of this examiner that this is so."  

The psychologist stated that the Veteran exhibited symptoms of PTSD that "appears related more likely than not to his experiences while in the service.  He also presents with symptoms of major depressive disorder that more likely than not finds its etiology prior to the service, but at least as likely as not is exacerbated by the impact of PTSD upon the Veteran's life at this time."

The stressful incidents in service did not involve combat experience and it is not contended otherwise.  When there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor or stressors.  Doran v. Brown, 6 Vet. PP. 284 (1994).  The Veteran's testimony, by itself cannot, as a matter of law, establish an occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Veteran has been diagnosed with PTSD and with a major depressive disorder by health care professionals at VA.  Most recently, he was accorded a comprehensive psychiatric examination by a VA psychologist and that individual stated that he had access to the entire claims folder before expressing his opinion that the Veteran's PTSD was more likely than not related to his service and his major depressive disorder was at least as likely as not exacerbated by the impact of the PTSD upon the Veteran's life.  The Board notes that a review of the Veteran's military personnel records show that his performance did indeed decline as he has indicated.  In the last year of his active service he was given two separate evaluation reports that indicated there were no problems, but in the enlisted efficiency report given to him in August 1975, reference was made to some difficulties and this eventually led to his being separated from the service because of what was reported to be a failure to maintain acceptable standards of retention.  The Board sees no reason to question the Veteran's credibility as to the difficulties he was experiencing during the latter part of his service, as his accounts of the various incidents have been consistent.  VA health care providers, including the VA psychologist in 2010, have given the Veteran a diagnosis of PTSD, as well as one of a major depressive disorder, and these disorders have essentially been related to recurrent and intrusive stressful recollections and nightmares related to traumatic incidents the Veteran has reported experiencing in service.  There is no medical evidence of record to the contrary.  

Accordingly, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for a chronic acquired psychiatric disorder, however classified.


ORDER

Service connection for a chronic acquired psychiatric disorder is granted.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


